NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HARPINDER S. CHAHAL; GURMEET K.                  No.   17-70330
CHAHAL,
                                                 Agency Nos.      A078-361-295
                Petitioners,                                      A078-361-296

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted August 9, 2022**
                                  Seattle, Washington

Before: CHRISTEN, LEE, and FORREST, Circuit Judges.

      Petitioner Harpinder Chahal and his wife, Gurmeet Chahal, petition for review

of the Board of Immigration Appeals’ (BIA) order denying their fifth motion to




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen removal proceedings.1 We have jurisdiction under 8 U.S.C. § 1252, and we

deny the petition.

      We “review the BIA’s denial of a motion to reopen for an abuse of discretion.”

Hernandez-Ortiz v. Garland, 32 F.4th 794, 800 (9th Cir. 2022). The BIA’s decision

“should be left undisturbed unless it is ‘arbitrary, irrational, or contrary to law.’” Yan

Rong Zhao v. Holder, 728 F.3d 1144, 1147 (9th Cir. 2013) (citation omitted).

      The BIA did not abuse its discretion in denying Chahal’s fifth motion to

reopen as untimely and numerically barred, see 8 U.S.C. § 1229a(c)(7)(C)(i); 8

C.F.R. § 1003.2(c)(2), or in finding that Chahal failed to present sufficient evidence

to qualify for the changed country conditions exception, see 8 U.S.C.

§ 1229a(c)(7)(C)(ii). Chahal’s newly introduced evidence does not overcome the

agency’s prior adverse credibility finding, and he does not challenge that finding.

Therefore, his new evidence is immaterial. See Greenwood v. Garland, 36 F.4th

1232, 1236 (9th Cir. 2022) (“The BIA can thus reject a motion to reopen by relying

on a previous adverse credibility determination if that earlier finding factually

undermines the petitioner’s new claim.”); Toufighi v. Mukasey, 538 F.3d 988, 994,

996–97 (9th Cir. 2008) (holding that an underlying adverse credibility determination




      1
        Harpinder Chahal is the lead Petitioner; his wife seeks derivative relief. We
refer only to the lead Petitioner for simplicity.

                                            2
regarding a claim of past persecution rendered evidence of changed country

conditions immaterial).

      PETITION FOR REVIEW DENIED.2




      2
        The joint motion to withdraw the request for judicial administrative closure
is granted. The motions to hold this case in abeyance and for judicial administrative
closure are denied as moot.

                                         3